Citation Nr: 0822236	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death

2.  Entitlement to service connection for burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant, her daughter, and her son-in-law




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2008.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The appellant contends that the veteran was exposed to 
radiation while serving in Nagasaki and Hiroshima, Japan 
during service which led to his leukemia and ultimately 
caused his death.  There are specific diseases, including 
leukemia, which may be presumptively service-connected if 
manifest in a radiation-exposed veteran.  A "radiation-
exposed" veteran is one who participated in a radiation-risk 
activity.  A "radiation-risk activity" includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or participation in the occupation of 
Hiroshima or Nagasaki between August 6, 1945, and July 1, 
1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

The available evidence reveals that the veteran's unit, the 
577th Composite Service Company, served in Yokohama, Japan 
repairing a major portion of Japanese public utilities.  A 
response from the Defense Reduction Threat Agency included a 
review of the morning reports for Headquarters Company, 8th 
Army which reveals that the veteran debarked in Yokohama, 
Japan on September 10, 1945, and was transferred to the 557th 
Composite Service Company on October 2, 1945, also at 
Yokohama, Japan.  From January 7-14, 1946, the veteran was on 
temporary duty in Kyoto, Japan, and on January 18, 1946, the 
veteran was transferred to the 4th Replacement Depot at Tokyo 
for return to the United States.  

The appellant's representative argued at the Travel Board 
hearing that the RO should have attempted to obtain more 
detailed operational reports to include unit histories, 
operational orders, movement orders, maps and graphics, and 
commanders and staff officer journals for Headquarters 
Company, 8th Army and the 577th Composite Service for the time 
period from August 1, 1945, to January 31, 1946.  The 
representative argued that the morning reports are not as 
detailed as the operational reports which would prove that 
the veteran served near Nagasaki and Hiroshima.  In order to 
properly adjudicate the appellant's claim, the AMC should 
contact the National Personnel Records Center (NPRC) or other 
appropriate agency, and request the operational reports or 
their equivalent for the time period referenced above.  

While this case is in remand status, the RO should ensure 
that adequate notice as been provided pursuant to the VCAA as 
now interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  In that case, the Court held, inter alia, that 
in the context of a claim for service connection for the 
cause of a veteran's death for the purpose of Dependency and 
Indemnity Compensation (DIC) benefits, the VCAA notice must 
include (1) a statement of the disabilities, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disability not yet service-connected.  Hupp, 21 
Vet. App. at 352-53.  

The appellant was denied entitlement to burial allowance in 
February 2006.  The appellant submitted a notice of 
disagreement as the issue of entitlement to burial allowance 
in February 2006.  There is no indication that a statement of 
the case (SOC) has been issued on the question of entitlement 
to non-service connected burial allowance.  Because the 
appellant has submitted a timely notice of disagreement, see 
38 C.F.R. §§ 20.201, 20.302 (2007), a SOC must be issued.  
See Manlincon v. West, 12 Vet. App. 328 (1999).  A SOC should 
be issued on the issue of entitlement to non-service 
connected burial allowance unless the appellant's claim is 
resolved in some manner, such as by a favorable RO decision, 
or withdrawal of the notice of disagreement.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
National Personnel Records Center or 
other appropriate agency, and 
request copies of any available 
operational reports, to include unit 
histories, operational orders, 
movement orders, maps and graphics, 
and commanders and staff officer 
journals for Headquarters Company, 
8th Army and the 577th Composite 
Service for the time period from 
August 1, 1945, to January 31, 1946.  

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issue 
of service connection for the cause 
of the veteran's death.  If the 
benefit sought is not granted, the 
appellant and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

3.  A statement of the case on the 
question of entitlement to non-
service connected burial benefits 
should be issued.  If, and only if, 
the appellant files a timely 
substantive appeal, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




